Citation Nr: 1021628	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  05-12 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of cold 
exposure, claimed as a reaction to the cold resulting in a 
rash, shivers, and the sensation of having a heart attack.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Jurisdiction has since been 
returned to the RO in Montgomery, Alabama.  

The Veteran presented testimony at an RO formal hearing in 
May 2009.  A transcript of those proceedings has been 
associated with the Veteran's claims file.

By way of background, the Veteran's claim was reopened and 
remanded by the Board for further evidentiary development in 
October 2009.  After completing the requested development, 
the RO readjudicated the claim, as reflected by a January 
2010 supplemental statement of the case.  Because the benefit 
sought remains denied, the claim has been returned to the 
Board.
 

FINDING OF FACT

The Veteran does not have a current diagnosis of urticaria or 
any cold injury residuals.


CONCLUSION OF LAW

The criteria for service connection for residuals of cold 
exposure, claimed as a reaction to the cold resulting in a 
rash, shivers, and the sensation of having a heart attack, 
have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VA's notice requirements were fulfilled by a letter issued in 
January 2004, which not only addressed the criteria for 
reopening a previously denied claim (as the instant appeal 
arises from a claim reopened by the Board in an October 2009 
decision), but which also advised the Veteran of the criteria 
for establishing service connection.  Moreover, the letter 
was sent prior to the issuance of the October 2004 rating 
decision on appeal.  

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issues decided on appeal has 
been obtained.  The Veteran's service and VA treatment 
records have been obtained, and the Veteran has not reported 
any relevant, obtainable treatment records that are not of 
record.  Additionally, pursuant to the Board's prior remand 
instructions, the Veteran was afforded a VA cold injury 
protocol examination, and he was offered the opportunity to 
testify at a hearing before the Board, but he declined.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.

Service Connection

The Veteran contends that while stationed in Alaska during 
service and exposed to extreme cold temperatures, he 
developed a reaction to the cold, which he describes as a 
rash, including itching of his hands, as well as severe 
shivers and the sensation that he was going to have a heart 
attack.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2009).

The Veteran's service treatment records reflect numerous 
complaints of a skin condition during the Veteran's Alaskan 
service, which are variously described as sores, impetigo-
type lesions, a hive-type rash, allergic dermatitis, 
urticaria (hives), and cold urticaria.  Additionally, the 
Veteran's service treatment records reflect the Veteran's 
belief that his symptoms were related to or exacerbated by 
cold exposure.  Based on the Veteran's reports, the Veteran 
was afforded a dermatological evaluation to assess his 
potential cold urticaria in February 1971.  The corresponding 
treatment record reflects that relevant diagnostic testing, 
including a physical examination of the Veteran, ice cube 
application to the Veteran's left forearm for 15, 30, 45, 60, 
and 90 second intervals, and an analysis of the Veteran's 
blood to determine the presence of cold agglutinins, all 
produced negative results.  Accordingly, an impression of no 
evidence of cold urticaria was noted, although subsequent 
treatment records reflect the Veteran's continued complaints 
of urticaria, for which treatment providers recommended a 
food elimination diet and a referral to an allergy clinic.

The Veteran's post-service VA treatment records include a May 
2006 VA dermatological treatment record reflecting the 
Veteran's report of a history of cold urticaria, as well as 
an assessment of cold urticaria for which the Veteran was 
instructed to stay warm and take antihistamines, as needed.  
However, subsequent VA treatment records reference only a 
history of cold urticaria and the Veteran's reports that he 
had not experienced any cold urticaria since moving to a 
warmer climate.  Additionally, an October 2008 VA examination 
found no objective evidence to support a diagnosis of cold 
urticaria.  

The Veteran was afforded a VA cold injury protocol 
examination in December 2009, during which the Veteran 
reported his in-service history of experiencing a red and 
pruritic rash, which began on his hands and spread to other 
areas of his body.  The Veteran further reported that he has 
not had any similar episodes during the past two years 
because he has avoided cold environments, although he 
reported an area of residual impairment on his chest that 
constantly itches.  However, the Veteran apparently has 
experienced some episodes since his discharge from service, 
reportedly mainly in the 1980's during his employment in a 
shipyard.  The Veteran further described that when 
experiencing an episode of this cold reaction, his hands will 
itch and he has a burning sensation when touching a cold 
object, which subsides when he is no longer in contact with 
the cold object.  Moreover, when going into a cold 
environment without adequate clothing, he reported trembling 
and shaking.  

The examination report reflects that the examiner reviewed 
the Veteran's claims file, noting documentation of urticaria 
of an uncertain etiology during service, as cold urticaria 
was ruled out.  On physical examination, the examiner found 
no abnormalities of the Veteran's skin, and concluded that 
the Veteran had a history of resolved urticaria of uncertain 
etiology in service, no evidence of any current cold injury 
residuals, and subjective developmental cold intolerance that 
is unrelated to his in-service urticaria.

The Board finds that the VA examiner's conclusions are 
consistent with the evidence of record, as the Veteran's 
post-service treatment records fail to reflect any current 
findings of urticaria, cold urticaria, or other cold injury 
residuals.  Moreover, the examination report reflects that 
the examiner reviewed the entirety of the Veteran's claims 
file, including his in-service dermatological treatment.  
Accordingly, the Board finds that the VA examiner's 
conclusions are probative as they were definitive, based upon 
a thorough review of the Veteran's claims file, and supported 
by a detailed rationale.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (holding that among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  Moreover, the Veteran has not 
provided any competent medical evidence to rebut the 
examiner's conclusions or otherwise diminish their probative 
weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Thus, the Board concludes that the evidence of record fails 
to reflect that the Veteran has any currently diagnosed cold 
injury residuals, nor any currently diagnosed skin disorder, 
such as urticaria, that developed in or is otherwise 
attributable to service.  The Board notes that absent proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board specifically acknowledges its consideration of the 
lay evidence of record, including the Veteran's RO formal 
hearing testimony, submitted statements, and statements made 
in conjunction with VA treatment and VA examinations 
reporting his current cold sensitivity and his belief that 
the urticaria he developed in service was the result of 
exposure to extreme cold temperatures while stationed in 
Alaska.  The Board notes that the Veteran is competent to 
report his in-service and post-service symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person 
is competent to report symptoms based on personal observation 
when no special knowledge or training is required).  However, 
the current medical evidence fails to reveal that the Veteran 
has any currently diagnosed disability, including urticaria, 
cold urticaria, or any cold exposure residual, and thus an 
objective basis for granting service connection for the 
Veteran's claimed condition has not been presented.  






	

(CONTINUED ON NEXT PAGE)


ORDER

Service connection for residuals of cold exposure, claimed as 
a reaction to the cold resulting in a rash, shivers, and the 
sensation of having a heart attack, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


